COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-16-00219-CV
Style:                   In the Interest of B.L.R.
Date motion filed*:      February 14, 2018
Type of motion:          Motion for Withdrawal of Counsel
Party filing motion:     Appellant’s Counsel William B. Connolly
Document to be filed:    Notice to Pro Se Appellant

Is appeal accelerated?      No.

Ordered that motion is:
       Granted
             If document is to be filed, document due: March 9, 2018.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Appellant’s counsel’s motion to withdraw is granted because it complies with Rule
       6.5 and was served on appellant over 10 days ago with no response filed in this Court.
       See TEX. R. APP. P. 6.5(a), (b), 10.1(a)(5), 10.3(a). Accordingly, the Clerk of this
       Court is directed to remove William B. Connolly as counsel for appellant. Mr.
       Connolly is ordered to comply with his notification obligations by sending a copy of
       this Order and the notice required under Rule 6.5(c) to the pro se appellant and by
       filing a copy of the notice with the Clerk of this Court within ten days of this order.
       See id. 6.5(c).

Judge’s signature: /s/ Laura C. Higley
                                                Acting for the Court

Date: February 27, 2018




November 7, 2008 Revision